Citation Nr: 1133162	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  09-11 145A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for lumbar stenosis with herniated disc and radiculitis.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for residuals of frostbite to both hands.

5.  Entitlement to service connection for residuals of frostbite to both feet.

6.  Entitlement to service connection for left lower shin dermatitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his grandson, D.H.


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from September 1951 to August 1953.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO in Waco, Texas presently has jurisdiction over this claim.  In June 2011, the Veteran and his grandson, D.H., testified before the undersigned Acting Veterans Law Judge at a Board hearing at the RO.  A transcript is of record.

The Veteran's grandson, D.H., has submitted correspondence and argument on the Veteran's behalf as an attorney.  The RO notified the Veteran in September 2010 that a VA Form 21-22a "Appointment Of Individual As Claimant's Representative" must be completed and signed by the Veteran and D.H. in order for his grandson to be his representative for his VA claim.  Such form was never signed and completed.  Thus, D.H. is not considered the Veteran's representative on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Frostbite residuals

The Veteran testified that he served in Korea during the winter and that his duties involved working on pontoon bridges outside and also standing guard duty.  His representative stated on his behalf that he was treated in Korea and Japan for cold weather injuries.  The Veteran stated that ever since he left Korea he has had problems with his hands and feet.  The Veteran's grandson, D.H., testified that he was 31 years old and that ever since he could remember, the Veteran had complained about problems in his hands and feet.

It appears that some of the Veteran's service records are missing.  The RO attempted to reconstruct the file by sending the Veteran a National Archive Records Administration Form.  The Veteran indicated that he was treated for frostbite to the bilateral hands and feet from January 1952 to July 1953 while attached to the 10th Combat Engineers and 3rd Infantry Division.  All available service treatment records were mailed by the National Personnel Records Center.  

The service personnel records show the Veteran served in Korea from May 15, 1952 to November 30, 1952 and from December 1, 1952 with no end date noted.  The records further note that he served in the Third Korean Winter.  Thus, exposure to extreme cold during the Veteran's military duties is presumed.

The available service treatment records are negative for any treatment for residuals of frostbite.  The August 1953 discharge examination report shows normal clinical evaluation of the upper and lower extremities, as well as the feet.  However, the Veteran complained on an August 1953 Report of Medical History that he had then or ever had foot trouble.  The examining doctor did not elaborate on this complaint in the physician's summary.  The Veteran had additional service in the U.S. Army Reserves but there were no findings of residuals of frostbite in these records, either.

After service, a May 2006 private treatment record notes complaints of tingling and numbness in the hands.  A December 2006 VA treatment record notes the Veteran's complaints of having pain in the hands and feet since service after getting frostbite in service.  The impression was cold injury residuals.

The record also shows, however, that the Veteran has a history of diabetes mellitus.  A November 2006 private nerve conduction study shows an electrodiagnostic impression of demyelinating sensorimotor polyneuropathy affecting both the upper and lower extremities, and gross demyelination of the right median nerve out of proportion to what one would expect from simple diabetic polyneuropathy.  The clinical diagnosis was diabetic polyneuropathy with an overlying right carpal tunnel syndrome.

A private letter was submitted by the Veteran's private physician in June 2009, which noted that the Veteran had been his patient since October 2001.  It was noted that the Veteran had many medical conditions that were possibly incurred from the Korean War including frostbite to the hands and feet.  It was the doctor's professional opinion that these diseases manifested from war conditions while in Korea or could have manifested shortly thereafter due to war conditions.  

The record shows the Veteran's presumed exposure to extreme cold weather in Korea, the Veteran's and his grandson's testimony of experiencing painful symptoms in his hands and feet for many years and as far back as service, and a medical opinion that the Veteran's current complaints in the hands and feet are related to service in Korea.  While this opinion has some probative value it is not enough to resolve this claim, as the physician did not address the Veteran's diagnosis of diabetic polyneuropathy.  Thus, a probative medical opinion is needed to resolve this claim.

Dermatitis left shin

The Veteran testified that he had a spot on his leg ever since his service in Korea.  He stated that he would put ointment on it but that it would always come back.

The service treatment records are negative for any findings of skin problems on the leg.  The August 1953 discharge examination report shows that clinical evaluation of the Veteran's skin was normal.  Treatment records for the Veteran's period of service in the U.S. Army Reserves also are negative for any skin problems.

The Veteran testified that he was seen in a VA hospital in Dallas, Texas around 1956 soon after his discharge from service.  An October 1956 VA hospital record is in the claims file but only treatment for a nervous condition and stomach trouble is noted.  It is not clear if this is the medical treatment the Veteran referred to in the hearing.

A December 2006 VA treatment record shows a finding of dermatitis to the left lower extremity.  The Veteran stated that he had had the rash since service.  A June 2009 letter from a private physician notes that the Veteran had left leg dermatitis and that it was the treating physician's medical opinion that this disease manifested from war conditions while in Korea or could have manifested shortly thereafter.

As the record is unclear whether the Veteran's VA treatment at the Dallas VA hospital is of record, this matter should be further investigated on remand.  Also, as the Veteran has testified that he has had the same rash on his leg since service and there is a medical opinion of record suggesting a relationship between the rash and conditions in service, a VA medical opinion should be provided to resolve this claim.

Lumbar stenosis

The Veteran testified that he had problems with his back since service but did not want to be considered the type of person to complain so he did not seek any treatment.  He stated that his back pain had a gradual onset during service, rather than being the result of any specific injury.

The service treatment records are negative for any complaints of back pain or treatment (which is consistent with the Veteran's testimony that he did not seek any treatment).  The U.S. Army Reserves records also are negative for any findings or complaints of back pain.

The Veteran testified that after service, he was hospitalized at the VA hospital in Dallas, Texas, for his back.  There is a hospital record dated in October 1956 at the VA hospital in Dallas, but there is no mention of treatment for back pain in this record.  It is not clear if this is the record the Veteran refers to.  Therefore, additional development is necessary in this regard.

Additional post-service records show a lumbar spine disability from December 2000 onward.  A June 2009 letter from a private physician notes that the Veteran had many medical conditions, including lumbar stenosis and a herniated disc with radiculitis that were possibly incurred from the Korean War.  There are no other medical opinions of record addressing the etiology of the lumbar spine disability.

Hearing loss and tinnitus

The Veteran contends that he has hearing loss and tinnitus as a result of his exposure to acoustic trauma from gunfire and artillery during his military service.   He submitted a picture of an M1 rifle, which was the primary rifle they would use, and noted that upon discharging the weapon, the empty cartridges would hit him on his head, as it was right beside his face.

January 2007 and March 2007 private audiology evaluations showing a diagnosis of bilateral hearing loss are of record.  The Veteran said that he also went to a private audiologist about seven years ago (which would have been in 2004) but that VA did not have the records.  He indicated that he would try to get the records and was given a period of 30 days to do so; but no records were subsequently submitted.  As VA is on notice that potentially relevant evidence is outstanding pertaining to the service connection claim for hearing loss and tinnitus, reasonable efforts should be made to obtain these audiology records.

A June 2009 letter from a private physician notes that the Veteran had many medical conditions, including hearing loss and tinnitus that were possibly incurred from the Korean War.  None of the other medical evidence of record relates the Veteran's hearing loss and tinnitus complaints to service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Contact the Veteran's treating physician, Dr. Timothy Collins, and ask him to provide a supplemental opinion regarding his assessment in June 2009 that the Veteran's lumbar stenosis with herniated disc and radiculitis, bilateral hearing loss and tinnitus, frostbite to his hands and feet, and left leg dermatitis are all related to the Veteran's military service in Korea.  

Specifically, Dr. Collins should be asked to state whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that any of the claimed conditions are related to his service in Korea; or whether such a relationship is unlikely (i.e. less than a 50/50 degree of probability).

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Please provide a complete rationale for your opinion.  If you cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

2.  Ask the Veteran to identify and sign the proper release for VA to obtain any available private records from an audiologist in approximately 2004.  If the Veteran provides the necessary authorization, make reasonable efforts to obtain these records and add them to the file.  If any efforts are unsuccessful, notify the Veteran and allow for a reasonable period to respond.

3.  Contact the VA Medical Center in Dallas, Texas to determine whether they have any record of hospitalization for the Veteran's leg and back from January 1, 1956 to December 31, 1956.  Any records obtained should be added to the claims file.  If the attempts to obtain these records are unsuccessful, notify the Veteran and allow for a reasonable period to respond.

4.  After completion of #1 and 3, schedule the Veteran for a VA cold weather protocol examination with a qualified physician to determine whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran has any current residuals of frostbite to the hands and feet from his service in Korea; or whether such a relationship is unlikely (i.e. less than a 50/50 degree of probability).

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The claims file, to include a copy of this Remand, must be reviewed in conjunction with the examination.  All relevant information of record should be considered.  Please provide a complete rationale for your opinion.  If you cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

5.  After completion of #1 and 3, schedule the Veteran for a VA dermatology examination with a qualified physician to determine whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's left leg dermatitis is related to any event in service; or whether such a relationship is unlikely (i.e. less than a 50/50 degree of probability).

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The claims file, to include a copy of this Remand, must be reviewed in conjunction with the examination.  All relevant information of record should be considered.  Please provide a complete rationale for your opinion.  If you cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

6.  After completion of #2, schedule the Veteran for a VA audiology examination with a qualified expert to determine whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's bilateral hearing loss is related to any event or acoustic trauma in service; or whether such a relationship is unlikely (i.e. less than a 50/50 degree of probability).

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The claims file, to include a copy of this Remand, must be reviewed in conjunction with the examination.  All relevant information of record should be considered.  Please provide a complete rationale for your opinion.  If you cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

7.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  Any additional development also should be considered.  If any of the benefits sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



